370 U.S. 727 (1962)
GILLIAM
v.
UNITED STATES.
No. 1274, Misc.
Supreme Court of United States.
Decided June 25, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Petitioner pro se.
Solicitor General Cox for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. Upon the suggestion of the Solicitor General and an examination of the entire record, the judgment is vacated and the case is remanded to the Court of Appeals for further proceedings. Coppedge v. United States, 369 U.S. 438.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.